Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Landon E. Wiebusch (Reg. No. 65,145) on June 3, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claims 3, 5-6, 10, 12-13, 17 and 19-20 are canceled.
Claims 1-2, 4, 7-9, 11, 14-16, 18 and 21-27 are amended as presented below:
1.	(Currently Amended) A method of device-to-device (D2D) communication in a 
wireless communication network in accordance with a Long Term Evolution (LTE) standard, the method comprising:
receiving, by a first device from the network via a base station in association with 
a registration process, an assignment of a D2D identifier for identification of the first device during D2D communication both when the first device is in-coverage of the base station and when the first device is out-of-coverage of the base station;
entering, by the first device, a radio resource control-idle (RRC-Idle) state or a radio 

transmitting, by the first device while operating in the RRC-Idle state or the RRC-
Connected state, a D2D discovery signal for receipt by one or more second devices in the network; 
receiving, by the first device while operating in the RRC-Idle state or the RRC-Connected state, at least one D2D discovery signal from at least one of the one or more second devices in the network; and
transmitting, by the first device, a D2D signal that includes the D2D identifier to the one or more second devices in the network, wherein the device transitions between states at an occurrence of a frame boundary or a subframe boundary. 
2.	(Previously presented) The method of Claim 1, wherein transmitting the D2D 
discovery signal comprises transitioning to a D2D-Connected state to transmit the D2D discovery signal, then transitioning back to the RRC-Idle or the RRC-Connected state after transmitting the D2D discovery signal.
3.	(Canceled)
4.	(Previously presented) The method of Claim 1, further comprising entering, by 
the first device, a D2D-Connected state prior to transmitting the D2D signal to the one or more second devices in the network.
5-6.	(Canceled)
7.	(Previously presented) The method of Claim 1, wherein entering the RRC-Idle 
state or the RRC-Connected state comprises entering the RRC-Connected state, and wherein transmitting the D2D discovery signal comprises transmitting, by the first device, the D2D 
8.	(Currently Amended) A device capable of device-to-device (D2D) 
communication in a wireless communication network in accordance with a Long Term Evolution (LTE) standard, the device comprising:
at least one antenna configured to transmit and receive signals; and
at least one processor configured to control the device to:
receive, from the network via a base station in association with a registration process, an assignment of a D2D identifier for identification of the device during D2D communication both when the device is in-coverage of the base station and when the device is out-of-coverage of the base station;
enter a radio resource control-idle (RRC-Idle) state or a radio resource control-connected (RRC-Connected) state;
transmit, while operating in the RRC-Idle state or the RRC-Connected state, a D2D discovery signal, in accordance with the D2D identifier for identification of the device, for receipt by one or more second devices in the network; 
receive, in the RRC-Idle state or the RRC-Connected state, at least one D2D discovery signal from at least one of the one or more second devices in the network; and
transmit a D2D signal that includes the D2D identifier to the one or more second devices in the network, wherein the device transitions between states at an occurrence of a frame boundary or a subframe boundary. 
9.	(Previously presented) The device of Claim 8, wherein the at least one processor

10.	(Canceled) 
11.	(Previously presented) The device of Claim 8, wherein the at least one processor 
is configured to control the device to enter a D2D-Connected state prior to transmitting the D2D signal to the one or more second devices in the network.
12-13.	(Canceled)
14.	(Previously presented) The device of Claim 8, wherein the at least one processor 
configured to control the device to enter the RRC-Idle state or the RRC-Connected state comprises the at least one processor configured to control the device to enter the RRC-Connected state, and wherein the at least one processor configured to control the device to transmit the D2D discovery signal comprises the at least one processor configured to control the device to transmit the D2D discovery signal while in the RRC-Connected state and while engaged in cellular communication with the base station.
15.	(Currently Amended) A system for device-to-device (D2D) communication in a 
wireless communication network in accordance with a Long Term Evolution (LTE) standard, the system comprising:
a first D2D device; and
one or more second D2D devices,
wherein the first D2D device is configured to:
receive, from the network via a base station in association with a registration

enter a radio resource control-idle (RRC-Idle) state or a radio resource control-connected (RRC-Connected) state;
transmit, while operating in the RRC-Idle state or the RRC-Connected state, a D2D discovery signal, in accordance with the D2D identifier for identification of the first device, for receipt by the one or more second D2D devices; 
receive, while operating in the RRC-Idle state or the RRC-Connected state, at least one D2D discovery signal from the at least one of the one or more second D2D devices; and
transmit a D2D signal that includes the D2D identifier to the one or more second devices in the network, wherein the first D2D device transitions between states at an occurrence of a frame boundary or a subframe boundary. 
16.	(Previously presented) The system of Claim 15, wherein the first D2D device is 
configured to transmit the D2D discovery signal by transitioning to a D2D-Connected state to transmit the D2D discovery signal, then transitioning back to the RRC-Idle or the RRC-Connected state after transmitting the D2D discovery signal.
17.	(Canceled)
18.	(Previously presented) The system of Claim 15, wherein the first D2D device is 
configured to enter a D2D-Connected state prior to transmitting the D2D signal to the one or more second devices in the network.
19-20.	(Canceled)
21.	(Previously presented) The system of Claim 15, wherein the first D2D device 

22.	(Previously presented) The method of Claim 1, wherein the transmitting the D2D 
discovery signal comprises transmitting the D2D discovery signal on resources allocated for discovery.
23.	(Previously presented) The method of Claim 1, wherein the receiving the at least 
one D2D discovery signal comprises receiving the at least one D2D discovery signal on resources allocated for discovery.
24.	(Previously presented) The method of Claim 1, further comprising receiving, by 
the first device from the network, a configuration indicating resources allocated for discovery.
25.	(Previously presented) The device of Claim 8, wherein the at least one processor 
is configured to control the device to transmit the D2D discovery signal on resources allocated for discovery.
26.	(Previously presented) The device of Claim 8, wherein the at least one processor 
is configured to control the device to receive the at least one D2D discovery signal on resources allocated for discovery.
27.	(Previously presented) The device of Claim 8, wherein the at least one processor 
is configured to control the device to receive, from the network, a configuration indicating resources allocated for discovery.
Reasons for Allowance
Claims 3, 5-6, 10, 12-13, 17 and 19-20 are canceled.

Claims 1-2, 4, 7-9, 11, 14-16, 18 and 21-27 are allowed (claims renumbered as claims 1-18).
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, In addition to Applicant’s amendments and remarks filed on 04/14/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of  “receiving, by a first device from the network via a base station in association with a registration process, an assignment of a D2D identifier for identification of the first device during D2D communication both when the first device is in-coverage of the base station and when the first device is out-of-coverage of the base station;…
	transmitting, by the first device, a D2D signal that includes the D2D identifier to the one or more second devices in the network, wherein the device transitions between states at an occurrence of a frame boundary or a subframe boundary.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 8, In addition to Applicant’s amendments and remarks filed on 04/14/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of  “receive, from the network via a base station in association with a registration process, an assignment of a D2D identifier for identification of the device during D2D communication both when the device is in-coverage of the base station and when the  device is out-of-coverage of the base station;…
	transmit, a D2D signal that includes the D2D identifier to the one or more second devices in the network, wherein the device transitions between states at an occurrence of a frame boundary or a subframe boundary.”, in conjunction with other claim elements as recited in claim 8.
	Regarding claim 15, In addition to Applicant’s amendments and remarks filed on 04/14/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of  “receive, from the network via a base station in association with a registration process, an assignment of a D2D identifier for identification of the first D2D device during D2D communication both when the first D2D device is in-coverage of the base station and when the first D2D device is out-of-coverage of the base station;…
	transmit a D2D signal that includes the D2D identifier to the one or more second devices in the network, wherein the first D2D device transitions between states at an occurrence of a frame boundary or a subframe boundary.”, in conjunction with other claim elements as recited in claim 15.
Therefore, claims 1-2, 4, 7-9, 11, 14-16, 18 and 21-27 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645